DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments to resolve the objections are appreciated, and the objections are withdrawn.
Applicant's arguments regarding the 35 USC 101 rejections are not persuasive.  Examiner recommends that Applicant review the 2019 PEG and its associated guidance, as the remarks stating "a processor is unable to construct a model with a pencil and paper" fundamentally mischaracterize the analysis required to determine eligibility.  Just because something is not explicitly claimed does not mean it is not included in the scope of the claims (i.e. pencil and paper).  But for the generic computer component of a processor, the claimed elements are maintained to fall within the scope of mental concepts.  A detailed analysis was provided for each limitation, but to reiterate, a person can sketch out a structural engineering model with paper and pencil.  A computer processor is not even explicitly claimed - rather, a generic "processor" is, which would reasonably include a person's brain.  Even if a computer processor were explicitly claimed, it would still be a generic computer component performing the generic computer task of performing calculations.
Applicant argues, regarding the combination of the Moiseyev and Balla references being combined, that the office action "does not explain how [the combination] could happen to yield the invention of claim 1."  This is a confusing argument.  A motivation to combine the references was provided in the office action, and applicant fails to address it.  Applicant alleges that "there is no way to combine Moiseyev with Balla", but does not provide any evidence or rationale to support this general allegation.  No arguments are provided against the specific citations provided either.  As such, this argument appears to be an unsupported general allegation which does not properly address the details provided in the prior office action, and is not persuasive.  Examiner respectfully requests that applicant take the time to fully review the details (citations to the prior art and motivations to combine the references) provided in the 35 USC 103 section so that they can be addressed in future remarks and unsupported general allegations can be avoided.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.

In reference to Claim 1.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
The claim is directed to a process. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
A data processing system, comprising: an architectural building model conversion apparatus operating on a first processor (a generic computer element) and implementing one or more algorithms that cause the processor to receive an architectural building model and to generate a structural engineering model; (a person is mentally able to pick an architectural building model and create a structural engineering model with pencil and paper) and a plurality of user control interfaces, each operating on one of a plurality of second processors (a generic computer element) and implementing one or more algorithms that allow a user to control conversion of one or more architectural model elements to one or more corresponding structural engineering model elements (a person is mentally able to use an algorithm as well as pick and choose certain elements to be converted from an architectural to a structural model with pencil and paper). 
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The first and plurality of second processor are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application. 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as per MPEP 2106.04(d). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a data processing system to perform building model conversion amounts to no more than mere instructions to apply the exception using a generic computer component as per MPEP 2106.05(f). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 2.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
The claim is directed to a process.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The data processing system of claim 1 wherein the architectural building model conversion apparatus is configured to generate an integrated three-dimensional architectural and structural engineering building model (a person is able to overlay two different models with pencil and paper). 
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim only recites an additional element (architectural building model conversion apparatus) that is directed to a mental process. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the architectural building model conversion apparatus to perform model integration falls within the scope of a mental process. The claim is not patent eligible.

In reference to Claim 3.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
The claim is directed to a process.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The architectural building model conversion apparatus of claim 1 wherein the one or more converted architectural model elements can be exported directly into an integrated three- dimensional architectural and structural engineering building model (a person can convert a model into an integrated 3D model by imagining the 3D model based off of blueprints on pencil and paper). This judicial exception is not integrated into a practical application. 
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim only recites an additional element (building model conversion apparatus) that is directed to a mental process. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the building model conversion apparatus to perform model conversion and integration falls within the scope of a mental process. The claim is not patent eligible.

Regarding the dependent claims, claims 4-7 merely recite further details that fall within the scope of mental processes.  Claims 8-19 also recite generating a user-viewable interface and receiving user selection, but this amounts to generally linking the abstract idea to the technological environment of a CAD program, and fails to provide significantly more.  See MPEP 2106.05(h).  In view of this, the newly introduced claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseyev (US 2007/0174027 A1) (hereinafter Moiseyev) in view of Balla et al. (US 2011/0010134 A1) (hereinafter Balla et al.).

In reference to claim 1,
Moiseyev teaches 
an architectural building model conversion apparatus operating on a first processor (¶0073:1-6 "The invention and all of the functional operations described in this specification can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, including the structural means disclosed in this specification and structural equivalents thereof, or in combinations of them." Where computer hardware includes the operation of a processor)
and to generate a structural engineering model; (Fig. 11:1106, ¶0005:4-6 "A structural element is automatically created in a structural CAD model, the structural element based on the selected architectural element.")
and a plurality of user control interfaces, each operating on one of a plurality of second processors. (¶0073:6-12 "The invention can be implemented as one or more computer program products, i.e., one or more computer programs tangibly embodied in an information carrier, e.g., in a machine-readable storage device, medium, or in a propagated signal, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers." Where computer program products include user control interfaces and a plurality of processors on these multiple computers, ¶0071 “The user interface can be provided on a number of computing devices including, but not limited to, devices such as a workstations, personal computers“ showing that the user interface is run on multiple computers and processors, Fig. 4 shows a user interface for an interactive copy tool that facilitates copying and monitoring elements in two or more CAD models)
and implementing one or more algorithms that allow a user to control conversion of one or more architectural model elements to one or more corresponding structural engineering model elements (Fig. 11:1104, Fig. 12:1201-1204, ¶0007:2-7 "receiving a user input selecting one of: an architectural element or a structural element. If an architectural element is selected, creating a structural element corresponding to the selected architectural element. If a structural element is selected, creating an architectural element corresponding to the selected structural element").
Moiseyev does not teach 
and implementing one or more algorithms that cause the processor to receive an architectural building model.
However, Balla et al. teaches
and implementing one or more algorithms that cause the processor to receive an architectural building model (¶0008:1-4 "flowchart algorithm that can be used to create and modify a three dimensional building model" where this flowchart algorithm is implemented via processor to perform functions related to a building model, ¶0024 “a user can receive a copy of a primary three dimensional building model”). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the multi-dimensional building models of Balla et al. (Balla et al. ¶0003) with the model synchronization system of Moiseyev (Moiseyev ¶0004). One of ordinary skill would have motivation to combine Moiseyev, and Balla et al. to allow users to streamline the process of modifying and updating multi-dimensional building models until they are ready for deployment (Balla et al. ¶0039:8-9).

In reference to claim 2,
Moiseyev and Balla et al. teach the data processing system of claim 1 (as mentioned above),
Moiseyev further teaches 
the architectural building model conversion apparatus is configured to generate an integrated three-dimensional architectural and structural engineering building model. (Fig. 10:1000, ¶0061:8-10 "a view can present n-dimensions (e.g., 2D, 3D) of information pertaining to the one or more CAD models", ¶0061:14-16 "a view can present elements from both a structural model and an architectural model in the same presentation" where presenting both structural and architectural models in the same view performs the task of integrating the three-dimensional models). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the multi-dimensional building models of Balla et al. (Balla et al. ¶0003) with the model synchronization system of Moiseyev (Moiseyev ¶0004). One of ordinary skill would have motivation to combine Moiseyev, and Balla et al. to generate accurate initial models for analysis (Balla et al. ¶0008:3-4).

In reference to claim 3,
Moiseyev and Balla et al. teach the architectural building model conversion apparatus of claim 1 (as mentioned above),
Moiseyev further teaches 
the one or more converted architectural model elements can be exported directly into an integrated three-dimensional architectural and structural engineering building model. (¶0030:1-2 "The user interface illustrated in FIG. 1 can present one or more views of one or more models", Fig. 10:1000, ¶0007:7-10 "Automatically creating an association between the structural element and the architectural element such that a monitored relationship exists between structural element and the architectural element." Where this association can be shown on the integrated view presentation) 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the multi-dimensional building models of Balla et al. (Balla et al. ¶0003) with the model synchronization system of Moiseyev (Moiseyev ¶0004). One of ordinary skill would have motivation to combine Moiseyev, and Balla et al. to allow for a centralized building model that can be put under analysis and modification (Balla et al. ¶0025:1-3).

Claims 4-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseyev (US 2007/0174027 A1) (hereinafter Moiseyev) in view of Balla et al. (US 2011/0010134 A1) (hereinafter Balla et al.), and further in view of Bentley (Bentley RAM STAAD ADINA Wiki, Modeling and Node Generation Best Practices, 5/31/2013.).
Regarding Claim 4:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by placing nodes on each of a plurality of elements of the architectural building model. (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 5:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by placing nodes on each of a plurality of elements of the architectural building model as a function of nodes on others of the plurality of elements. (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 6:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model and (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements. (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 7:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements and (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model. (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 8:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements, (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model and (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
then graphically connecting the nodes of the elements to generate a user-viewable interface. (Section 2.2, to generate the nodes, ISM must determine a desired analytical location for the members.; Section 2.3, ISM generates an initial set of nodes for every pair of connected members and then merges those nodes together based on connectivity and proximity.; Sections 3.3 and 4.1 figures illustrate graphical interfaces for outputting the model.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 9:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements, (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model, (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
graphically connecting the nodes of the elements to generate a user-viewable interface and (Section 2.2, to generate the nodes, ISM must determine a desired analytical location for the members.; Section 2.3, ISM generates an initial set of nodes for every pair of connected members and then merges those nodes together based on connectivity and proximity.; Sections 3.3 and 4.1 figures illustrate graphical interfaces for outputting the model.)
then receiving a user selection of an adjustment rule for one of the elements. (Section 3.1, During ISM import if Include Member Offsets is used, STAAD.Pro will consider the ISM member’s Location, Placement Point, and Section to calculate offsets from the nodes so the member can be located in STAAD.Pro in its true physical position.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 10:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements, (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model, (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
graphically connecting the nodes of the elements to generate a user-viewable interface and (Section 2.2, to generate the nodes, ISM must determine a desired analytical location for the members.; Section 2.3, ISM generates an initial set of nodes for every pair of connected members and then merges those nodes together based on connectivity and proximity.; Sections 3.3 and 4.1 figures illustrate graphical interfaces for outputting the model.)
then receiving a user selection of an adjustment rule for a plurality of the elements. (Section 3.1, During ISM import if Include Member Offsets is used, STAAD.Pro will consider the ISM member’s Location, Placement Point, and Section to calculate offsets from the nodes so the member can be located in STAAD.Pro in its true physical position.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 11:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements, (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model, (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
graphically connecting the nodes of the each elements of the architectural building model to generate a user-viewable interface and (Section 2.2, to generate the nodes, ISM must determine a desired analytical location for the members.; Section 2.3, ISM generates an initial set of nodes for every pair of connected members and then merges those nodes together based on connectivity and proximity.; Sections 3.3 and 4.1 figures illustrate graphical interfaces for outputting the model.)
then receiving an identification of related architectural model elements or structural engineering model elements that are to be included in an adjustment process. (Section 3.1, During ISM import if Include Member Offsets is used, STAAD.Pro will consider the ISM member’s Location, Placement Point, and Section to calculate offsets from the nodes so the member can be located in STAAD.Pro in its true physical position.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 12:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements, (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model, (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
graphically connecting the nodes of the each elements of the architectural building model to generate a user-viewable interface, (Section 2.2, to generate the nodes, ISM must determine a desired analytical location for the members.; Section 2.3, ISM generates an initial set of nodes for every pair of connected members and then merges those nodes together based on connectivity and proximity.; Sections 3.3 and 4.1 figures illustrate graphical interfaces for outputting the model.)
receiving a user selection of an adjustment rule for a second plurality of the elements of the architectural building model and (Section 3.1, During ISM import if Include Member Offsets is used, STAAD.Pro will consider the ISM member’s Location, Placement Point, and Section to calculate offsets from the nodes so the member can be located in STAAD.Pro in its true physical position.)
then receiving a user-defined cut back that is to be applied to the second plurality of the elements of the architectural building model. (Section 3.2, A variation of Centerline Modeling is an approach where the members are modeled along their centerlines, but the members do not overlap and are instead cut back as they will be in actual fabrication.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 14:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements, (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model, (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
graphically connecting the nodes of the each elements of the architectural building model to generate a user-viewable interface, (Section 2.2, to generate the nodes, ISM must determine a desired analytical location for the members.; Section 2.3, ISM generates an initial set of nodes for every pair of connected members and then merges those nodes together based on connectivity and proximity.; Sections 3.3 and 4.1 figures illustrate graphical interfaces for outputting the model.)
receiving a user selection of an adjustment rule for a second plurality of the elements of the architectural building model and (Section 3.1, During ISM import if Include Member Offsets is used, STAAD.Pro will consider the ISM member’s Location, Placement Point, and Section to calculate offsets from the nodes so the member can be located in STAAD.Pro in its true physical position.)
then receiving a user-defined offset that is to be applied to the second plurality of the elements of the architectural building model. (Section 3.2, Include Member Offsets True … Node Member Separation Factor 1.0)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 15:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements, (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model, (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
graphically connecting the nodes of the each elements of the architectural building model to generate a user-viewable interface, (Section 2.2, to generate the nodes, ISM must determine a desired analytical location for the members.; Section 2.3, ISM generates an initial set of nodes for every pair of connected members and then merges those nodes together based on connectivity and proximity.; Sections 3.3 and 4.1 figures illustrate graphical interfaces for outputting the model.)
receiving a user selection of an adjustment rule for a second plurality of the elements of the architectural building model and (Section 3.1, During ISM import if Include Member Offsets is used, STAAD.Pro will consider the ISM member’s Location, Placement Point, and Section to calculate offsets from the nodes so the member can be located in STAAD.Pro in its true physical position.)
then receiving a user-defined snap that is to be applied to the second plurality of the elements of the architectural building model. (Appendix A, For import from ISM into STAAD.Pro, the Include Member Offsets setting causes STAAD.Pro to consider the Location, Placement Point and Section of the ISM member and convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location.; examiner notes "snap" would include offset)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 16:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements to generate a first element of the structural engineering model, (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model to generate each element of the structural engineering model and (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
then determining whether there is continuity for each element of the structural engineering model. (Section 2,  generating a set of nodes for the model that defined the key node locations and the member connectivity at those nodes; Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles. ISM then determines the distance between the 3D volumes that represent each member.  If the shortest distance between the two volumes is equal to or less than the specified Connectivity Tolerance, then ISM will consider the two members as connected.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 17:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements to generate a first element of the structural engineering model, (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model to generate each element of the structural engineering model and (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
then determining whether there is continuity for each element of the structural engineering model by determining whether each node of each element is connected to another node. (Section 2,  generating a set of nodes for the model that defined the key node locations and the member connectivity at those nodes; Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles. ISM then determines the distance between the 3D volumes that represent each member.  If the shortest distance between the two volumes is equal to or less than the specified Connectivity Tolerance, then ISM will consider the two members as connected.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 18:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements to generate a first element of the structural engineering model, (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model to generate each element of the structural engineering model and (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
then determining whether there is continuity for each element of the structural engineering model by determining whether at least one node of each element is connected to at least one node of another element. (Section 2,  generating a set of nodes for the model that defined the key node locations and the member connectivity at those nodes; Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles. ISM then determines the distance between the 3D volumes that represent each member.  If the shortest distance between the two volumes is equal to or less than the specified Connectivity Tolerance, then ISM will consider the two members as connected.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)

Regarding Claim 19:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements to generate a first element of the structural engineering model, (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model to generate each element of the structural engineering model, (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
determining whether there is continuity for each element of the structural engineering model by determining whether at least one node of each element is connected to at least one node of another element and (Section 2,  generating a set of nodes for the model that defined the key node locations and the member connectivity at those nodes; Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles. ISM then determines the distance between the 3D volumes that represent each member.  If the shortest distance between the two volumes is equal to or less than the specified Connectivity Tolerance, then ISM will consider the two members as connected.)
then applying an adjustment rule if it is determined that continuity does not exist for an element. (Section 2.4, Members that are too far from nodes they are connected to are removed from the nodes.; Nodes that are no longer connected to members are removed.; New nodes are generated for connected members where no existing node is provided.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moiseyev (US 2007/0174027 A1) (hereinafter Moiseyev) in view of Balla et al. (US 2011/0010134 A1) (hereinafter Balla et al.), and further in view of Bentley (Bentley RAM STAAD ADINA Wiki, Modeling and Node Generation Best Practices, 5/31/2013.) and Conor (Conor K, Bentley Microstation Wiki, Enlarge/stretch an object or group of elements without scaling every element, 3/23/2018).
Regarding Claim 13:
Moiseyev does not teach in particular, but Bentley teaches:
wherein the processor generates the structural engineering model by selecting a first element of the architectural building model, (Section 2.1, To detect which members should be connected, ISM simplifies the member geometry into extruded rectangles.; Section 4.2, Select all the braces using the Element Selection tool; Section 4.3, Use the Element Selection tool to select a single brace in the graphical view window)
placing nodes on the selected element as a function of a plurality of second elements, (Appendix A, A detailed description of each of the node generation options is given below; convert those values into appropriate offsets from the node locations to place the STAAD.Pro member at its true physical location. If the setting is not used, STAAD.Pro places the member directly between its nodes. ... Move Nodes to Analytical Lines – This option aligns the nodes in each member such that all the nodes are located on a line between the first and last node.)
repeating the element selection and node placement for each element of the architectural building model, (Section 2.3, ISM generates an initial set of nodes for every pair of connected members; Section 4.2 Select all the braces using the Element Selection tool.)
graphically connecting the nodes of the each elements of the architectural building model to generate a user-viewable interface, (Section 2.2, to generate the nodes, ISM must determine a desired analytical location for the members.; Section 2.3, ISM generates an initial set of nodes for every pair of connected members and then merges those nodes together based on connectivity and proximity.; Sections 3.3 and 4.1 figures illustrate graphical interfaces for outputting the model.)
receiving a user selection of an adjustment rule for a second plurality of the elements of the architectural building model and (Section 3.1, During ISM import if Include Member Offsets is used, STAAD.Pro will consider the ISM member’s Location, Placement Point, and Section to calculate offsets from the nodes so the member can be located in STAAD.Pro in its true physical position.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Bentley to the system of Balla as modified by Moiseyev, in order to facilitate coordination between physical and analytical models by strategic choices of modeling style and node generation options (Bentley, Section 1)
Conor teaches:
then receiving a user-defined stretch that is to be applied to the second plurality of the elements of the architectural building model. (Steps to Accomplish, Taking the Stretch tool, drag an box around a the right hand vertical rectangle, taking in the part of the arc and the bottom right hand side of the horizontal rectangle … Now, using the Stretch tool again)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the node/element/member modeling functions of Conor to the system of Balla as modified by Moiseyev and Conor, in order to enable advanced modeling functions by allowing for resizing of elements with consistent sizing (Conor, Background).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147